Citation Nr: 0521002	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-11 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
November 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board remanded the case to the RO in September 2003 for 
further development and consideration.  This occurred via the 
Appeals Management Center (AMC) in Washington, DC.  The case 
since has been returned to the Board for continuation of 
appellate review.


FINDINGS OF FACT

1.  The veteran does not have a left knee disorder that 
indisputably preexisted his entrance into the military.

2.  Nevertheless, the weight of the medical evidence 
indicates that any current left knee disorder did not 
originate in service, that arthritis of the left knee was not 
present within the first year after the veteran's service 
ended, and that his current left knee disorder also is not 
otherwise attributable to his service in the military.


CONCLUSIONS OF LAW

1.  The presumption of soundness at service entrance is not 
rebutted by clear and unmistakable evidence.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2004).

2.  Residuals of a left knee injury were not incurred in 
service nor may arthritis of the left knee be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

During his military pre-induction physical examination in 
March 1970, the veteran reported experiencing bilateral edema 
and pain in his knees when walking a great deal, but he added 
that normal walking did not bother him.  No left knee defects 
were found on clinical inspection.  During another pre-
induction physical examination in June 1970, he mentioned 
sustaining a sport injury to his knees and again reported 
experiencing knee pain with prolonged walking or running.  
His lower extremities were evaluated as normal.  The veteran 
began serving on active duty in December 1970.

The veteran's service medical records (SMRs) disclose that he 
was evaluated during February 1971 for right knee complaints 
after reportedly stepping in a hole during field training.  
He made no reference to a left knee injury at that time.  
And his other service medical records make no such reference, 
either, to complaints, findings or treatment of a left knee 
injury or defect at any time while he was on active duty.  
When examined in November 1972 for separation from service, 
his lower extremities - including his knees - were normal.

A hearing was held at the RO in March 2003 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  The 
veteran testified that he slipped from a tank; that he landed 
on his knees; and that he sustained a gash to his left knee 
that went down to the bone.  He remarked that he was seen at 
an infirmary every day for two to three weeks after that 
injury.  He stated that he was transferred from artillery 
duty to ordinance duty because knee problems from that injury 
made continued field duty impractical.  He emphasized that he 
sustained no more than slight injury to his left knee prior 
to service while playing basketball, so he does not believe 
he had a pre-existing left knee disability when he entered 
the military.



Received at the personal hearing was the second page of a 
statement, dated in October 2002, from a physical therapist.  
It was reported that the veteran complained of multiple 
problems involving his left knee - including pain, swelling, 
tenderness, and decreased motion and strength.  

Also received at the personal hearing was a report, dated in 
March 2003, from a chiropractor.  The clinician noted the 
veteran's history of complaints stemming from an injury 
during 1971 when he fell from a tank.  The veteran stated 
that he had a left leg fracture from the impact of the fall.  
He indicated he now had left knee pain.  An X-ray showed 
signs of an old fracture of the left knee of indeterminate 
age.

The Board's September 2003 remand requested, in part, a 
medical opinion concerning the etiology of any disorder now 
present involving the veteran's left knee.  And to this end, 
a VA examination was performed in May 2004.  The evaluating 
physician confirmed that he reviewed the claims file (c-file) 
for the veteran's pertinent medical history.  The veteran 
again related the history of a left knee injury during 
service.  He reported persistent left knee pain since that 
accident.  He acknowledged that he had been involved in a 
motor vehicle accident about two years before the current VA 
examination, and that he sustained an injury to his left 
knee.  Physical examination was performed.  X-rays of the 
left knee revealed some mild degenerative change.  

According to the examiner, there was insufficient evidence to 
suggest there existed any left knee condition that might be 
considered related to the veteran's military service.  The 
examiner stated there were no manifestations in service of a 
left knee disability.

The veteran was evaluated at a VA outpatient clinic (VAOPC) 
in December 2004.  He mentioned that he experienced left knee 
pain that had increased progressively for many years.  He 
traced the knee pain to an injury in service when he fell 
from a tank.  On clinical inspection, it was found that his 
left knee had an arthritic appearance and crepitus.  

Also added to the claims file were the veteran's service 
personnel records.  His duty assignments were with ordinance 
units, with a period of temporary duty for training with the 
quartermaster service.  There is no reference to his 
purported transfer from artillery duty to ordinance duty.

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant, cumulatively, by 
letters dated in January 2002 and April 2004, that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He also was advised that it was his 
responsibility to provide a properly executed release (e.g., 
a VA Form 21-4142) so that VA could request medical treatment 
records from private medical providers.  He was also informed 
that he could send private medical records to the RO on his 
own.  Further, the rating decision appealed and the statement 
of the case (SOC) and supplemental statement of the case 
(SSOC), especially when considered together, discussed the 
pertinent evidence, provided the laws and regulations 
governing the claim, and essentially notified the claimant of 
the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities, 
his and VA's, for obtaining or presenting that evidence has 
been fulfilled.

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The claimant 
provided records from private medical sources at his personal 
hearing.  He has not advised VA of other records from private 
medical sources that need to be obtained.  He also was 
advised what evidence VA had requested and notified in the 
SOC and SSOC what evidence had been received.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this particular case, as mentioned, the January 2002 
letter from the RO advising the claimant of his rights in 
VA's claims process predated the RO's April 2002 decision 
initially adjudicating his claim.  Accordingly, that VCAA 
letter complied with the sequence of events (i.e., letter 
before denial) stipulated in the Pelegrini decisions, 
both I and II.



Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

38 U.S.C. § 1111 (West 2002) provides that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.

38 C.F.R. § 3.304(b) (2003) (implementing 38 U.S.C. § 1111) 
provides:  "Presumption of Soundness.  The veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted."

However, in VAOPGCPREC 3-2003 (July 16, 2003) VA's General 
Counsel held:  to rebut the presumption of sound condition 
under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not be 
followed."

As a result, VA has amended 38 C.F.R. § 3.304(b).  70 Fed. 
Reg. 23027 (May 4, 2005).  The intended effect of this 
amendment is to require that, in order to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA, 
not the claimant, must prove by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated 
by service.

38 U.S.C. § 1153 (West 2002) and 38 C.F.R. § 3.306(a) (2004) 
provide:  a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.

"Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service."  38 C.F.R. § 3.306(b).

"The clear-and-unmistakable-evidence standard is an 
'onerous' one . . . and requires that the no-aggravation 
result be 'undebatable.'"  Cotant v. Principi, 17 Vet. App. 
116, 131 (2003);



"When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any 'increase in disability 
[was] due to the natural progress of the' preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322."  
Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

"On the other hand, if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing 'that the increase in disability is due to 
the natural progress of the disease.'  38 U.S.C. § 1153; 
see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417."  
Wagner, supra.

Analysis

At both of his pre-induction physical examinations, in March 
and June 1970, the veteran referred to a pre-service left 
knee injury reportedly causing pain and swelling in his 
knees.  But his knees were nonetheless found to be normal to 
clinical inspection.  Indeed, he said he only experienced 
pain, etc., with prolonged physical activity; otherwise, his 
knees were asymptomatic.  Therefore, the presumption of 
soundness is not rebutted based on defects noted at service 
entrance.

And as indicated, if no pertinent defects are noted at 
service entrance, the presumption of soundness still may be 
rebutted by clear and unmistakable evidence indicating that 
an injury or disease preexisted service entrance and was not 
aggravated by service.  Clear and unmistakable evidence means 
obvious or manifest evidence.  A VA compensation examiner, 
who recently reviewed the record in May 2004 and considered 
the veteran's pertinent medical history, gave no indication 
that he believed the veteran experienced left knee pathology 
prior to entering military service.  As well, no private 
clinician has offered an opinion that the veteran experienced 
pre-service left knee pathology.

So there is no obvious or manifest evidence of the pre-
service existence of a left knee disability.  Since there is 
no clear and unmistakable evidence of 
pre-service left knee disability, a determination becomes 
moot regarding whether such a condition increased in severity 
during service.  Rather, the analysis is the traditional one 
for service connection - was the current left knee disorder 
incurred in service (including whether VA may presume so).

The veteran's service medical records show a right knee 
injury, but they make no reference whatsoever to left knee 
trauma or defects.  This is despite his present contentions 
to the contrary.  A left knee disorder was first objectively 
demonstrated around 2002, so about 30 years after he had 
completed military service.

The Board has taken note of the chiropractor's assessment 
that the veteran's left knee condition, including an old 
fracture of the left knee, is attributable to his military 
service (and the alleged injury, in particular).  But it is 
evident the clinician did not review the veteran's claims 
file before making this determination, because, as mentioned, 
there is no objective documentation of a left knee injury in 
service, only an injury to the veteran's right knee.  So this 
chiropractor's assessment attributing current left knee 
disability to military service necessarily relied on the 
veteran's unsubstantiated history of left knee trauma while 
in the military.  Medical opinions relating current 
disability to military service, which are based on an 
inaccurate factual premise, have little or no probative 
value.  Reonal v. Brown, 5 Vet. App. 458 (1993).

A VA compensation examiner, on the other hand, reviewed the 
entire record in May 2004 and concluded the veteran did not 
experience manifestations of left knee disability during his 
military service.  Thus, any current left knee disorder is 
unrelated to his military service - including, specifically, 
the alleged trauma.  This VA compensation examiner's opinion 
is supported by a rationale and by an independent review of 
the evidence in the claims file, not just based on the 
veteran's unsubstantiated allegations (like the opinion of 
the chiropractor).  So the VA compensation examiner's opinion 
has the proper factual foundation.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993).  See also Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Significantly, the VA examiner mentioned the 
veteran's history of an intercurrent left knee injury 
sustained in a motor vehicle accident just two years prior to 
the current VA examination.  And this, in turn, provides a 
plausible explanation for the X-ray evidence of a left knee 
fracture mentioned by the chiropractor, especially since 
there is no evidence of a left knee injury in service 
(only the one after service in the motor vehicle accident).  
Consequently, all things considered, the VA physician's 
opinion is entitled to considerable probative weight.

The veteran's assertion that his current left knee disability 
originated from the purported injury in service amounts to an 
opinion about a matter of medical causation.  There is no 
indication from the record that he has any medical training 
or expertise.  And as a layman, he is not competent to offer 
a medical opinion regarding the diagnosis or etiology of a 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For these reasons, the claim for service connection for 
residuals of a left knee injury must be denied because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).




ORDER

Service connection for residuals of a left knee injury is 
denied.



	                        
____________________________________________
	KEITH W.ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


